Case 1:09-cr-00466-BMC-RLM Document 616 Filed 05/22/19 Page 1 of 1 PageID #: 10352



                                       LAW OFFICE OF
                                     MARC FERNICH
   MARC FERNICH maf@fernichlaw.com                               810 SEVENTH AVENUE, SUITE 620
   ALSO ADMITTED IN MASSACHUSETTS                                    NEW YORK, NEW YORK 10019
                                                                                    212-446-2346
                                                                               FAX: 212-459-2299
                                                                          www.fernichlaw.com


                                                 May 22, 2019

  BY ECF

  Hon. Brian M. Cogan, U.S.D.J.
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

          Re:     U.S. v. Joaquin Archivaldo Guzman Loera, 09 CR 466 (BMC)

  Dear Judge Cogan:

         I write to respectfully request a roughly two-week extension, to June 14, of the
  deadline for Mr. Guzman’s Rule 33 reply papers. The government consents to the
  proposed extension.

         To briefly explain, my elderly father is terminally ill and has been relegated to
  home hospice care after urgent hospitalization late last week. His only surviving child,
  I’ve been living in his Florida residence indefinitely, assisting with his medical and
  personal needs. Though his passing appears imminent, it’s impossible to know exactly
  when it will occur. Under the circumstances, I thought it better to seek a mid-June due
  date rather than potentially burden the Court and government with piecemeal extension
  requests.

          I appreciate Your Honor’s attention and consideration in this regard.

                                                 Respectfully,

                                                 /S/

                                                 Marc Fernich

  cc:     All Counsel (ECF)
